ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION FROM THIS OFFICE CONCERNING THE PROVISIONS OF A 1990 LAW, SECTION 6 OF SENATE BILL NO. 708 (1990 OKLA. SESS. LAWS, C. 244, 6). YOUR REQUEST CENTERED ON THE POTENTIAL APPLICATION OF ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION TO LANGUAGE FOUND IN SECTION 6 WHICH EXPRESSLY PROHIBITED EDUCATIONAL ENTITIES WHICH WERE PARTICIPATING IN THE STATE AND EDUCATION EMPLOYEES GROUP INSURANCE PROGRAM AS OF JANUARY 1, 1991 FROM WITHDRAWING FROM SAID PARTICIPATION FOR A PERIOD OF THREE (3) YEARS.
OUR RESEARCH INDICATES THAT THE QUESTION YOU RAISE HAS BEEN RENDERED MOOT BY LEGISLATION RECENTLY PASSED AND SIGNED INTO LAW. THAT LEGISLATION, PASSED IN 1991 AND FOUND IN SECTION 8 OF SENATE BILL NO. 546 (1991 OKLA. SESS. LAWS, C. 219, 8), DELETES THE ABOVE-REFERENCED LANGUAGE AND ALLOWS A PARTICIPATING EDUCATIONAL ENTITY TO WITHDRAW FROM THE PROGRAM IN THE MANNER PRESCRIBED BY THE STATE AND EDUCATION EMPLOYEES GROUP INSURANCE BOARD. I AM, FOR YOUR CONVENIENCE, ATTACHING A COPY OF THAT PROVISION.
(WILLIAM D. LAFORTUNE)